— Judgment, Supreme Court, New York County (Boehm, J.), entered on April 8, 1982, unanimously modified, on the law and the facts, and a new trial ordered on the issue of damages awarded to the plaintiff, without costs and without disbursements, unless plaintiff, within 20 days after service upon him of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting *530to reduce the verdict in his favor to $125,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Sullivan, J. P., Silverman, Bloom, Fein and Alexander, JJ.